                        No. 6:18-cv-00495

                          Glen Holmes,
                             Plaintiﬀ,
                                v.
                          Texas College,
                            Defendant.

                 Before B ARKER , District Judge

                           OPINION

    Plaintiﬀ Glen Holmes sues his former employer, Texas
College, alleging retaliation prohibited by Title IX of the Edu-
cational Amendments Act of 1972, 20 U.S.C. § 1681(a). Texas
College moves for summary judgment. As the moving party,
Texas College must prove that “there is no genuine dispute as
to any material fact and [it] is entitled to judgment as a matter
of law.” Fed R. Civ. P. 56(a). The court draws all reasonable
factual inferences in favor of Holmes as the non-moving
party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 254 (1986).
    As relevant here, Title IX creates a private cause of action
for “[r]etaliation against a person because that person has
complained of sex discrimination.” Jackson v. Birmingham Bd.
of Educ., 544 U.S. 167, 173 (2005). A plaintiﬀ may establish pro-
hibited retaliation by showing (1) that he engaged in an activ-
ity protected by Title IX, (2) that he suﬀered an adverse em-
ployment action, and (3) a suﬃcient causal connection be-
tween the protected activity and the adverse employment de-
cision. See Willis v. Cleco Corp., 749 F.3d 314, 317 (5th Cir. 2014).
A person who complains of sex discrimination can be the vic-
tim of prohibited retaliation even if the original complaint
was of sex discrimination against others. Jackson, 544 U.S. at
179.
    Holmes’s lawsuit alleges that he was fired from Texas Col-
lege in retaliation for complaining, at a meeting on August 23,
2018, about a reduction in funding for the women’s softball
team as compared to the funding for the men’s football team.
Doc. 1 at 3. But Texas College argues, in seeking summary
judgment, that there is no genuine factual dispute about
whether Holmes made such a complaint of sex discrimina-
tion.
    Texas College supports its argument with the declarations
of two of its oﬃcials who said that, at the August 23 meeting,
Holmes did not complain that women’s and men’s athletics
were being treated diﬀerently. Doc. 28-2, ¶ 8; Doc. 28-3, ¶ 11.
The two oﬃcials state that the meeting instead covered
Holmes’s decision to oﬀer scholarships to 27 softball players
without approval from the athletic director, which caused
headache over whether the promised scholarships would
have to be cut as unauthorized. Doc. 28-2, ¶¶ 7-9; Doc. 28-3,
¶¶ 8-12. The oﬃcials also testified to their concerns with
Holmes’s job performance. Doc. 28-2, ¶¶ 13-15; Doc. 28-3,
¶¶ 1-8, 15.
    Texas College points further to Holmes’s deposition,
where he testified about the meeting as follows: “I never said,
‘Oh, y’all can’t do them girls like that. Don’t do that.’ I was
totally acceptable . . . . So I was in total agreement with the
fact that they [were] going to make that drastic cut to those
girls.” Doc. 28-4 at 13-14. Although Texas College may not
have asked Holmes if he “raised Title IX concerns” in those
exact words, Holmes’s deposition testimony indicates that he
had no complaints, Title IX or otherwise, with the contem-
plated scholarship cuts.
   In response to this aspect of the motion for summary judg-
ment, Holmes points only to his declaration of October 9,
2019, sworn after Texas College’s motion. As relevant here,
that declaration simply states: “On August 23, 2018, I met with
the Athletic Director and Dr. Marshall-Biggins in which I


                             -2-
expressed Title IX concerns regarding the reduction in the
amount of women’s softball scholarships vis‐à‐vis the scholar-
ships awarded in the football program.” Doc. 33-3, ¶ 6.
    A nonmovant’s “self-serving sworn statement” in opposi-
tion to summary judgment “can create a genuine dispute of
material fact.” Bargher v. White, 928 F.3d 439, 445 (5th Cir.
2019). But “conclusory allegations, speculation, and unsub-
stantiated assertions are inadequate” to establish the exist-
ence of such a dispute. Id. at 444; see also Forsyth v. Barr, 19 F.3d
1527, 1533 (5th Cir. 1994). A party opposing summary judg-
ment must “identify specific evidence in the record, and . . .
articulate the precise manner in which that evidence supports
their claim.” Willis v. Cleco Corp., 749 F.3d 314, 317 (5th Cir.
2014) (cleaned up).
    Moreover, under the “sham-aﬃdavit” rule, a nonmovant
“may not manufacture a dispute of fact merely to defeat a mo-
tion for summary judgment.” Doe ex rel. Doe v. Dallas Indep.
Sch. Dist., 220 F.3d 380, 386 (5th Cir. 2000). If a nonmovant of-
fers a declaration that contradicts his earlier testimony, a
court should disregard the new statement unless “suﬃciently
persuasive reasons are given” for the change. EBC, Inc. v.
Clark Bldg. Sys., Inc., 618 F.3d 253, 270 (3d Cir. 2010).
   Texas College invokes both of those doctrines. First, it ar-
gues that Holmes’s statement in his declaration that he “ex-
pressed Title IX concerns” is conclusory and is insuﬃcient to
create a genuine factual dispute about whether Holmes com-
plained of sex discrimination. Second, Texas College argues
that Holmes’s declaration contradicts his earlier deposition
and should be disregarded under the sham-aﬃdavit rule. The
court finds both arguments persuasive.
    First, Holmes’s mere statement that he “expressed Title IX
concerns” is conclusory and is unsubstantiated by any detail.
See Bargher, 928 F.3d at 444. Without any evidence in the sum-
mary-judgment record about what specifically Holmes alleg-
edly complained about, the court cannot review any such


                                -3-
alleged complaint to determine whether it falls within the le-
gal protections of Title IX. Holmes’s conclusory statement that
he made a complaint covered by Title IX does not relieve the
court of its responsibility to review that legal issue—and thus
determine whether any factual dispute potentially raised by
Holmes’s declaration is legally material. As the Fifth Circuit
has explained, a person’s objection is not protected from re-
taliation under Title IX simply because it concerns women’s
sports; rather, the objection must be “related to gender ine-
quality.” Minnis v. Bd. of Sup’rs, 620 F. App’x 215, 222 (5th Cir.
2015) (unpublished). But Holmes’s alleged objection was
never put in writing and is not specified in his recent declara-
tion. Whether Holmes’s allegedly expressed concerns were
“Title IX concerns” that are protected from retaliation is a con-
clusion of law. Holmes’s mere assertion of that legal conclu-
sion is not evidence that allows the court to review whether
any factual dispute could allow the jury to find for Holmes on
this element of his claim.
   Second, and independently, Holmes’s declaration violates
the sham-aﬃdavit rule. See Dallas Indep. Sch. Dist., 220 F.3d at
386. A party cannot defeat summary judgment by submitting
an aﬃdavit “that impeaches, without explanation,” his previ-
ous deposition testimony. S.W.S. Erectors, Inc. v. Infax, Inc., 72
F.3d 489, 495 (5th Cir. 1996). Holmes’s deposition testimony
that he “was in total agreement with the fact that they [were]
going to make drastic cuts to those girls’” scholarships is in-
consistent with his later declaration that he objected in the
meeting to those same cuts. Plaintiﬀ oﬀers no explanation for
the change. Under the sham-aﬃdavit rule as well, Holmes’s
declaration is insuﬃcient to show a genuine factual dispute
on an essential element of his claim.
  Accordingly, Texas College is entitled to summary judg-
ment, which the court has entered by separate order.




                              -4-
